Nationwide Life and Annuity Insurance Company: ·Nationwide VL Separate Account - D Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Your prospectus offers the following underlying mutual funds as investment options under your policy.Effective May 1, 2010, these underlying mutual funds changed names as indicated below: Old Name New Name AIM Variable Insurance Funds - AIM V.I. Basic Value Fund: Series I Shares Invesco - Invesco V.I. Basic Value Fund: Series I AIM Variable Insurance Funds - AIM V.I. Capital Appreciation Fund: Series I Shares Invesco - Invesco V.I. Capital Appreciation Fund: Series I AIM Variable Insurance Funds - AIM V.I. Core Equity Fund: Series I Shares Invesco - Invesco V.I. Core Equity Fund: Series I AIM Variable Insurance Funds - AIM V.I. Dynamics Fund - Series I Shares Invesco - Invesco V.I. Dynamics Fund - Series I AIM Variable Insurance Funds - AIM V.I. Global Health Care Fund: Series I Shares Invesco - Invesco V.I. Global Health Care Fund: Series I AIM Variable Insurance Funds - AIM V.I. Global Real Estate Fund: Series I Shares Invesco - Invesco V.I. Global Real Estate Fund: Series I AIM Variable Insurance Funds - AIM V.I. High Yield Fund: Series I Shares Invesco - Invesco V.I. High Yield Fund: Series I AIM Variable Insurance Funds - AIM V.I. Mid Cap Core Equity Fund: Series I Shares Invesco - Invesco V.I. Mid Cap Core Equity Fund: Series I AIM Variable Insurance Funds - AIM V.I. Small Cap Equity Fund - Series I Shares Invesco - Invesco V.I. Small Cap Equity Fund - Series I AIM Variable Insurance Funds - AIM V.I. Technology Fund - Series I Shares Invesco - Invesco V.I. Technology Fund - Series I AIM Variable Insurance Funds - AIM V.I. Utilities Fund - Series I Shares Invesco - Invesco V.I. Utilities Fund - Series I Legg Mason Partners Variable Equity Trust: Legg Mason ClearBridge Variable Investors Portfolio Class I Legg Mason Partners Variable Equity Trust - Legg Mason ClearBridge Variable Large Cap Value Portfolio: Class I 2.The "Legal Proceedings" section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
